Citation Nr: 1540095	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  10-11 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for lumbar degenerative disc disease (DDD).

2.  Entitlement to an initial compensable rating for bilateral plantar fasciitis prior to May 12, 2015, and a rating of 30 percent thereafter.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to November 2006. 

This appeal is before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In September 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript is included in the claims file.

The matters of an initial rating in excess of 10 percent for lumbar DDD and an initial compensable rating for bilateral plantar fasciitis were remanded by the Board in December 2014.  In a July 2015 rating decision, the agency of original jurisdiction (AOJ) increased the Veteran's rating for bilateral plantar fasciitis to 30 percent effective May 12, 2015. 


FINDINGS OF FACT

1.  The Veteran's lumbar DDD has never approximated limitation of forward flexion of the thoracolumbar spine to 60 degrees or less, combined range of motion of the thoracolumbar spine to 120 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.

2.  Beginning May 12, 2015, the Veteran has had left leg lumbar radiculopathy approximating mild incomplete paralysis of the sciatic nerve.

3.  Prior to August 28, 2007, the Veteran's bilateral plantar fasciitis most closely approximated mild flatfoot with symptoms relieved by built-up shoe or arch support.

4.  Beginning August 28, 2007, the Veteran's bilateral plantar fasciitis has most closely approximated severe flatfoot, with objective evidence of pronation, pain on manipulation and use accentuated, and characteristic callosities.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for lumbar DDD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243, Plate V (2015).

2.  The criteria for a separately compensable rating of 10 percent, but no greater, for left leg lumbar radiculopathy, beginning May 12, 2015, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8520 (2015).

3.  The criteria for an initial compensable rating for bilateral plantar fasciitis prior to August 28, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5276-5284 (2015).

4.  The criteria for a rating of 30 percent, but no greater, for bilateral plantar fasciitis beginning August 28, 2007, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5276-5284 (2015).

5.  The criteria for a rating in excess of 30 percent for bilateral plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5276-5284 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The award of service connection for lumbar DDD and bilateral plantar fasciitis represented a substantiation of the Veteran's original claim, and thus the filing of a notice of disagreement with the initial ratings assigned did not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Therefore, any defect as to notice is not prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008). 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.  Also, the Veteran was provided VA examinations of his disabilities in October 2006 and May 2015.  These examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information and sound bases for decisions on the Veteran's claims.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Moreover, in obtaining the May 2015 VA examination reports and the Veteran's Air Force Base treatment records, the AOJ substantially complied with the Board's December 2014 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


II.  Increased Initial Ratings

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

A.  Lumbar DDD

The Veteran's lumbar DDD is currently rated under Diagnostic Code (DC) 5243, and is thus rated under the criteria for intervertebral disc syndrome.  His disability is therefore rated according to either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  See 38 C.F.R. § 4.71a, DC 5243.

Under the General Rating Formula for Diseases and Injuries of the Spine, the following ratings are assignable with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: 
* 10 percent for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height; 
* 20 percent for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; 
* 40 percent for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; 
* 50 percent for unfavorable ankylosis of the entire thoracolumbar spine; and 
* 100 percent for unfavorable ankylosis of the entire spine.  

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a.

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Plate V, 38 C.F.R. § 4.71a.

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest and treatment prescribed by a physician.  The following evaluations are assignable for intervertebral disc syndrome based on incapacitating episodes: 10 percent where incapacitating episodes have a total duration of at least one week but less than 2 weeks during the past 12 months; 20 percent where incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past 12 months; 40 percent where incapacitating episodes have a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and 60 percent where incapacitating episodes have a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.

38 C.F.R. § 4.124a, DC 8520, provides that mild incomplete paralysis of the sciatic nerve is rated 10 percent and that moderate incomplete paralysis is rated 20 percent.  Moderately severe incomplete paralysis is rated 40 percent, and severe incomplete paralysis with marked muscular atrophy is rated 60 percent.  Complete paralysis is rated 80 percent, and is manifested by the foot dangling and dropping, no active movement possible of the muscles below the knee, and flexion of the knee weakened and (very rarely) lost.

In this case, on October 2006 VA examination, the Veteran reported chronic low back pain on a daily basis rather than flare-ups, with pain radiating into the posterior aspect of both thighs, worse with prolonged standing or walking.  It was noted that he had been put on a profile of no running, sit ups, or heavy lifting, and he had had to give up playing basketball and softball.  He reported not having had any periods of incapacitation in the last six years.  He reported that he exercised 3 to 5 times per week in a gym doing weight training and working out on aerobic machines such as elliptical trainings and stair steppers.  On physical examination, his gait was perfectly normal, and the back revealed no abnormal curvatures or spasm.  He had normal light touch sensation in both lower extremities, but straight leg raising caused low back pain with radiation into the thighs in a supine position.  He had no distal motor weakness present.  Range of motion testing of the lumbar spine revealed flexion to 110 degrees with normal reversal of the curve and pain beginning at 90 degrees, extension to 30 degrees with pain beginning at 25 degrees, and right and left lateral flexion and rotation to 30 degrees.  Repetitive motion testing of the spine revealed no further functional impairments due to pain, fatigue, incoordination, or instability.

A December 2007 note from the Veteran's private chiropractor reflects that the Veteran presented to his office in August 2007 complaining of chronic low and middle back pain increasing in severity over the past year.  It was noted that pain presentation ranged from sharp to dull with occasional paraesthesia down the posterior portion of the thighs bilaterally.  Chiropractic examination revealed a severe elevation of muscle tension and musculoskeletal imbalance in the lower and middle back bilaterally.  

In a February 2010 written statement, the Veteran reported having chronic back pain and shooting leg pains, which had caused him difficulty sleeping.  He reported that his chronic pain had affected his work, routine daily activities, and/or recreation activities such as running, jumping, and prolonged standing, walking, driving, and riding his bike.  He further reported that his symptoms could become aggravated the point that he would be "laid up in bed or on the floor."

March 2010 and September 2014 private treatment notes reflect that the Veteran had no numbness, tingling, or radicular complaints regarding the lower extremities.

On May 12, 2015, VA examination, the Veteran reported low back pain daily, especially in the morning, and wearing a body brace when working.  He reported flare-ups, during which he had less sleep and movement, and could not lie on his back at all, and that extreme flare-ups involved radiation of pain to the left leg once every couple of months.  On range of motion testing, flexion was to 90 degrees, extension was to 20 degrees, and right and left lateral flexion and rotation were each to 30 degrees, with pain noted with extension only.  There was no evidence of pain with weight bearing, no objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine, and the Veteran was able to perform repetitive use testing with no additional loss of function or range of motion.  There was no guarding or muscle spasm of the thoracolumbar spine, and muscle strength was full in the lower extremities.  Sensory examination was normal in the lower extremities, and straight leg raising was negative.  The Veteran was noted to have had moderate radiculopathy pain of the left lower extremity, no paresthesias or dysthesias, and mild numbness of the left lower extremity only.  The examiner indicated L4/L5/S1/S2/S3 nerve roots (sciatic nerve) involvement, with the right leg not affected and the left leg with mild radiculopathy.  There was noted to have been no intervertebral disc syndrome.  

The Board finds that a rating in excess of 10 percent for lumbar DDD is not warranted, but that, beginning May 12, 2015, a separate 10 percent rating for lumbar radiculopathy of the left leg is warranted.  

The Veteran's lumbar DDD has generally been manifested by low back pain affecting his ability to perform such activities as running, jumping, and prolonged standing, walking, driving, and riding a bike, with some periods of flare-ups, during which he was unable to be active.  Range of motion has been noted, at worst, to be 90 degrees of flexion with pain at the end, 20 degrees of extension with pain at the end, and normal bilateral lateral flexion and rotation, with no additional loss of function or range of motion with repetitive use testing.  Such motion does not approximate limitation of forward flexion of the thoracolumbar spine to 60 degrees or less or the combined range of motion of the thoracolumbar spine not greater than 120 degrees.  Also, there has not been noted to be muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; there was no guarding or muscle spasm of the thoracolumbar spine on May 2015 VA examination.  Thus, a rating higher than 10 percent under the General Rating Formula for Diseases and Injuries of the Spine is not warranted.

Also, no periods of acute signs and symptoms due to intervertebral disc syndrome that have required bed rest and treatment prescribed by a physician have been noted during the appeal period, and on May 2015 VA examination the Veteran was noted not to have had intervertebral disc syndrome.  Therefore, a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not warranted.

However, the Board finds that, as of the May 12, 2015, VA examination, the evidence has reflected that a separate 10 percent rating for lumbar radiculopathy of the left leg is warranted.  On that examination, while straight leg raise test was negative, the Veteran was noted to have had moderate radiculopathy pain of the left lower extremity, and the examiner indicated L4/L5/S1/S2/S3 nerve roots (sciatic nerve) involvement, with the right leg not affected and the left leg with mild radiculopathy.  Resolving reasonable doubt in the Veteran's favor, the Board finds that such findings reflect mild incomplete paralysis of the sciatic nerve.  Thus, a separate 10 percent rating is warranted.  The evidence, including the May 12, 2015, VA examination, does not reflect any more severe than "mild" incomplete paralysis of the left leg sciatic nerve; at that time, the examiner specifically noted no paresthesias or dysthesias, and mild numbness of the left lower extremity only, and specifically characterized the severity of the radiculopathy as "mild" rather than "moderate" or "severe."  

Furthermore, a separate, compensable rating for left leg lumbar radiculopathy is not warranted prior to the May 12, 2015, VA examination.  Prior to that date, the Veteran had made some general reports of pain or occasional paresthesia radiating to the posterior aspect of the thighs.  However, medical examination had revealed normal sensory examinations, with no findings of sciatic nerve root involvement, and March 2010 and September 2014 private treatment notes reflect that the Veteran had no numbness, tingling, or radicular complaints regarding the lower extremities.  In this regard, radiating pain, in the absence of associated objective neurologic abnormalities, is specifically contemplated in the criteria for ratings under the General Rating Formula for Diseases and Injuries of the Spine.

Accordingly, an initial rating in excess of 10 percent for lumbar DDD is not warranted, a separate 10 percent rating for left leg lumbar radiculopathy, beginning May 12, 2015, is warranted, and there is no basis for staged rating of either disability.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable to that extent.  

B.  Bilateral plantar fasciitis

The Veteran's bilateral plantar fasciitis is rated under DC 5276, which provides ratings for acquired flatfoot.  Mild flatfoot with symptoms relieved by built-up shoe or arch support is rated noncompensable (0 percent).  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability, and is rated 30 percent for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent for bilateral disability.  38 C.F.R. § 4.71a. 

An October 2006 service treatment note reflects that the Veteran was treated for plantar fasciitis, that he had been treated with stretching and orthotics, had been doing very well but had lost his orthotics, but stated they felt great.  

On October 2006 VA examination, the Veteran walked with a normal gait at a  normal pace with no evidence of limp or gait dysfunction and did not require any assistive devices.  He reported that both of his feet were characterized by heel pain associated with weightbearing, which was worse with the first few steps after prolonged sitting or the first few steps after rising in the morning. It was noted that he required special shoes and was treated with custom-molded inserts.  His walking was limited to three to five miles maximum.  Employment and activities of daily living were noted not to have been affected by the feet.  He reported that he exercised 3 to 5 times per week in a gym doing weight training and working out on aerobic machines such as elliptical trainings and stair steppers.  Examination of the feet revealed no abnormal callous formation.  His arches were normal, he had mild tenderness in the left arch, but not the right arch, and he had tenderness on the plantar surfaces of both heels on firm palpation.  His Achilles tendons aligned symmetrically over the calcaneus bilaterally.  His pedal pulses were strong and his light touch sensation was intact.

A December 2007 note from the Veteran's private chiropractor reflects that the Veteran presented to his office on August 28, 2007, complaining of bilateral foot pain, increasing in severity over the past year.  A foot scan revealed excessive foot pronation when compared to a balanced weight distribution.

In a February 2010 statement, the Veteran reported experiencing pain in his feet at the ankle and soles, which could occur with rising in the morning or after being on his feet all day at work.  He reported that he woke up every morning with pain as soon as he got out of bed and took his first step or two.  He further reported that his current job required him to be on his feet most of the day, after which he had excruciating pain.

A May 2014 private treatment note reflects that the Veteran complained of foot pain, and that on musculoskeletal examination, gait and station were normal.  A July 2014 private treatment note reflects that, regarding the Veteran's plantar fasciitis, X-rays revealed abnormal pronation and mild spurring of the heel.

On May 12, 2015, VA examination, the Veteran reported that, since his discharge in 2006, he had seen specialists for injections and orthotics, and most recently was told that he may benefit from surgery to release the tendon for both feet.  He reported daily pain and not being able to stand for more than 15 to 20 minutes on any hard surface, which caused him to have to take breaks to rest his feet frequently at work.  He reported that the pain was excruciating, constant, and started in the arch and went to the heel and lower leg, and that after prolonged standing usual pain was worse.  It was noted that Veteran had severe plantar fasciitis of both feet that chronically compromised weight bearing, and that he had orthotics in shoes, calluses on both great toes laterally and upper foot laterally, and pain on palpation to bilateral arches.  It was noted that the Veteran had never had foot surgery, but had pain on physical examination, including pain on weight-bearing, interference with standing, and lack of endurance, but it was noted that the Veteran did not use assistive devices to walk.  

The Board finds that an initial compensable rating for bilateral plantar fasciitis prior to August 28, 2007, is not warranted; that a rating of 30 percent, but no greater, for the disability is warranted from August 28, 2007; and that a rating greater than 30 percent is not warranted.

Prior to August 28, 2007, the record reflects the Veteran's bilateral plantar fasciitis most closely approximated the criteria for a noncompensable rating under DC 5276.  The October 2006 treatment note and October 2006 VA examination reflect that, while he reported disability characterized by heel pain associated with weightbearing, which was worse with the first few steps after prolonged sitting or the first few steps after rising in the morning, the Veteran had been doing well treated with stretching and orthotics.  On that October 2006 VA examination, it was noted that employment and activities of daily living were not affected by the feet, and that he exercised 3 to 5 times per week in a gym doing weight training and working out on aerobic machines such as elliptical trainings and stair steppers.  Also, on that examination, there was no abnormal callous formation, arches were normal, there was mild tenderness in the left arch, but not right, and he had tenderness on the plantar surfaces of both heels on firm palpation, and his Achilles tendons aligned symmetrically over the calcaneus bilaterally.  Such findings reflect some pain, but not so much as to significantly affect functioning, and they do not reflect such findings as weight-bearing line over or medial to the great toe or inward bowing of the tendo achillis.  

Beginning August 28, 2007, as reflected in the December 2007 note from the Veteran's chiropractor, the Veteran reported foot pain increasing in severity over the past year, and a foot scan revealed excessive foot pronation when compared to a balanced weight distribution.  Also, a July 2014 private treatment note reflects that, regarding the Veteran's plantar fasciitis, X-rays revealed abnormal pronation.  While the record does not reflect objective evidence of swelling on use or characteristic calluses prior to May 12, 2015, it does not reflect evidence that such symptoms did not exist during this period.  Resolving reasonable doubt in the Veteran's favor, the Board finds that such findings approximate the criteria for a 30 percent rating under DC 5276.  

However, the Veteran's bilateral plantar fasciitis has never approximated the criteria for a rating in excess of 30 percent under DC 5276.  Such disability has never approximated "pronounced flatfoot," and, while pronation and pain on use and manipulation have been noted, there has been no marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, or severe spasm of the tendo achillis on manipulation noted.  Thus, the Veteran's bilateral foot disability, as of August 28, 2007, has most closely approximated the criteria for a 30 percent rating for severe bilateral flatfoot under DC 5276.

The Board has considered ratings under other diagnostic codes for the Veteran's bilateral foot disability but, given his symptomology, no other code is more applicable or would result in any higher rating than DC 5276.  Such alternative codes include DC 5284, which provides ratings for residuals of other foot injuries.  Under this code, moderate residuals of foot injuries are rated 10 percent; moderately severe residuals of foot injuries are rated 20 percent; and severe residuals of foot injuries are rated 30 percent.  A Note to DC 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent.  38 C.F.R. § 4.71a.

However, prior to August 28, 2007, the Veteran's bilateral foot disability did not approximate even "moderate" injury of either foot.  Again, on October 2006 VA examination, it was noted that employment and activities of daily living were not affected by the feet, and that he exercised 3 to 5 times per week in a gym doing weight training and working out on aerobic machines such as elliptical trainings and stair steppers.  On that examination, there was no abnormal callous formation, arches were normal, there was mild tenderness in the left arch, but not right, and he had tenderness on the plantar surfaces of both heels on firm palpation, and his Achilles tendons aligned symmetrically over the calcaneus bilaterally.  Such symptoms reflect "mild" bilateral flatfoot, and not "moderate" injury of either foot.

Beginning August 28, 2007, the Veteran's bilateral foot disability has not more closely approximated "moderately severe" injury of either foot than "severe" pes planus.  The Veteran's plantar fasciitis symptomology of accentuated pain with use and manipulation, pronation, and characteristic callosities, are explicitly contemplated in the criteria for a 30 percent rating under DC 5276.  The record does not reflect separate symptomology, or severity of symptoms beyond these, which would warrant separate ratings for "other" injury of either foot.  Furthermore, in this regard, while Veteran reported in February 2010 experiencing increased pain after a work day, he reported being able to perform a current job that required him to be on his feet most of the day, and while a May 2014 private treatment note reflects that the Veteran complained of foot pain, on musculoskeletal examination gait and station were normal.  Also, while on May 2015 VA examination the Veteran reported daily pain and not being able to stand for more than 15-20 minutes on any hard surface, which caused him to have to take breaks to rest his feet frequently at work, it was noted that the Veteran did not use assistive devices to walk.  Considering the evidence as a whole, the Board finds that the Veteran's bilateral foot disability, given the nature and severity of its symptoms, more closely approximates severe bilateral flatfoot under DC 5276 than "moderately severe" other foot injury of each foot under DC 5284.

The Board notes the finding of the May 2015 VA examiner that the Veteran had an "other" foot condition of plantar fasciitis, characterized as "severe."  However, the evidence as a whole contained in the report, as discussed above, reflects an assessment of disability approximating "severe" flatfoot, rather than any "severe" injury of either foot.  In this regard, in explaining the assessment of the Veteran's severe flatfoot, the examiner stated that the Veteran had orthotics in his shoes, there were calluses on both great toes laterally and upper foot laterally, and there was pain on palpation to the bilateral arches; such symptomatology is consistent with that contemplated in the criteria for a 30 percent rating under DC 5276.

Accordingly, an initial compensable rating for bilateral plantar fasciitis prior to August 28, 2007, is not warranted; a rating of 30 percent, but no greater, for the disability is warranted from August 28, 2007; and a rating greater than 30 percent is not warranted.  There is no basis for further staged rating of the disability.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable to that extent.  

The Board has considered referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  However, while the Board recognizes the Veteran's difficulties caused by his disabilities, as discussed above, such disabilities are adequately contemplated in the applicable rating criteria.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Even considering the Veteran's lumbar DDD and bilateral plantar fasciitis symptoms and functional impairment, including his difficulty with walking, prolonged sitting and standing, discomfort when trying to sleep, and having to take breaks frequently at his work, where he was required to be on his feet for a substantial period of time each day, such difficulties do not represent an unusual disability picture given the ratings assigned above.  In view of the circumstances as a whole, the Board finds that the rating schedule is adequate, even in regard to the combined effect of the Veteran's service-connected disabilities.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Finally, there has been no assertion or evidence that the Veteran is unemployable due to his service-connected disabilities, and the record reflects that he has maintained employment throughout the appeals period.  Therefore, entitlement to a total disability rating based on individual unemployability is not raised by the record and will not be further addressed in this decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

An initial rating in excess of 10 percent for lumbar DDD is denied.

A 10 percent rating for left leg lumbar radiculopathy, beginning May 12, 2015, is granted, subject to the laws and regulations controlling the award of monetary benefits.

An initial compensable rating for bilateral plantar fasciitis prior to August 28, 2007, is denied.

A rating of 30 percent, but no greater, for bilateral plantar fasciitis beginning August 28, 2007, is granted, subject to the laws and regulations controlling the award of monetary benefits.

A rating in excess of 30 percent for bilateral plantar fasciitis is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


